Title: To John Adams from Thomas Law, 26 February 1797
From: Law, Thomas
To: Adams, John



Sir.
Philadelphia Feby. 26 1797.

After one short week your mind will be absorbed in the routine of current business, & the pressure of daily occurrences may not allow you leisure for the consideration of abstract Propositions—
Our worthy President has transmitted in his legacy of advice, an urgent admonition to avoid Treaties from an experience of the embarasments that have already arisen from them; an idea on this subject having suggested itself to me, I submit it to you Sir because as a man I should deem myself culpable in suppressing what appears simple, practicable & exempt from possible evil, & because I know you have a  disposition to embrace whatever has public good for its object & a judgement to determine its propriety and expediency—
Treaties include the private Interests of contracting States & the general rights of every Nation on the globe—boundaries fisheries &ca: are comprehended under the first head & the limitation of contraband Articles the principles of neutrality &ca: under the second—
In America was happily set the example of a Federal Government; of freedom of religions & of other beneficial novelties & it is perhaps reserved for America under your administration to introduce a Code of Laws for nations.—
Vattels compilation of discordant precedents from antient usages has already been productive of dissentions, yet the frequent references of the diplomatic corps to that author evince what a desideratum such a Code would be that might be as concise & full as the Ten Commandments—
A Convention of delegates from the various Empires would I fear prove futile as intrigue, jealousy, corruption & evasion would prevent a concurrence, but I should think that if you Sir were to send to your several Embassadors one self evident proposition for their assent or rejection of the Governments where they reside, you would ascertain how far success was likely to ensue—A naked Truism could not be productive of mischief, and I am led to hope that no one would refuse to subscribe to something like the following—
“The Sea being a common high way designed by providence to promote the general intercourse of distant Nations, It is unlawful for any Ship to stop or detain another in any manner under any pretence bearing a foreign flag, unless in view of a besieged blockaded or invested place. Should a dispute arise upon this law, the parties shall refer the same to the arbitration of the Court of the neutral Nation nearest the place where the molestation occurred—”
The titles heretofore granted by Popes for the exclusive navigation of certain Seas are now invalidated, the imaginary Balance of power in Europe is over turned, mercantile monopolies are suppressed, family Compacts &ca. are annulled & the present situation of the belligerent powers is peculiarly favorable for the admission of a few simple principles for uniform observance.  The commercial world would ardently promote them, the minds of mankind are prepared to advocate them, & Potentates would admit general rules for all nations, which they would reject separately as partial concessions—
Heretofore each Village had its Leader who inculcated the detestable doctrine that neighboring villages were natural enemies, and these Leaders made bargains & Alliances productive of desolating broils, till the Villages combined for their mutual benefit and formed Laws for all—Why cannot nations now imitate their example? It is devoutly to be wished & the attempt is worth the trouble; it may too at this Crisis conciliate one Nation & cannot offend any other—
That Providence may crown the undertaking with success, to the honor of your administration, to the glory of America & to the benefit of Humanity is the sincere prayer of / Yrs. with much / esteem & respect / yrs most  Ob S
Thomas Law